UNITEDSTATESDISTRICTCOURT
EASTERN DISTRICT OFNEWYORK
                                                             -X

DENISEELLIOTT-OWENS,individually and                               STIPULATIONOF
As Admmistrator ofthe Estate ofNA'IM OWENS,                           DISMISSAL
Deceased,                                                           CV 15-4751
                                                                        (RJD)(SJB)
                               Plaintiff,
        - against

THE CITY OF NEW YORK, POLICE OFFICER
ABBAS KYMIN (Shield No. Unknown), SGT. KWANE
K3PP (Shield No. Unknown) POLICE OFFICER
KONRAD ZAKIEWICZ (Shield No Unknown) and
POLICE OFFICER MARCEL FRANCIS (Shield
No. Unknown) in their individual and ofBcial capacities
as Police Officers exnployed by the City ofNew York,

                              Defendants.

                                                             -X

       Plaintiff, by herattorney, ANDREWF. PLASSE& ASSOCIATES, LLC,hereby

withdraws the above captioned action, pwsuant to F.R. C. P. 41(a)(l)(ii), with prejudice,

andwithout any costs, expenses or fees.

DATED: April 17, 2019
       Flushing,NewYork


ANDREWF. PLASSE& ASSOC. LLC                   ZACHARY W, CARTER
Attorney for thePlaintiff                     CorporationCounselofCity ofNewYork
Office and P. O. Address                                                    3 v\'»<='r~' C^>^y>^<1
163-07DepotRoad, Suite205                     Attorney for the Defendants
Flushing, NY 11358                            Office and P.O. Address
[212] 695-5811                                100 Church Street
                                             New York, NY 10007
                           r/                 [212] 356-23
                                                                                            -\

BY: ^fU. ^                 \^C-              BY
   ANDREW F. PLASSE                               ALAN 8CHEINER
